 Case 2:21-cv-02507-JMV-MF Document 1 Filed 02/12/21 Page 1 of 17 PageID: 1




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY
------------------------------------ x
                                     :
AMERICAN COLLEGE OF MEDICAL          :
GENETICS AND GENOMICS                :
                                     :
                     Plaintiff,      :
                                     :                   COMPLAINT AND DEMAND FOR
                                     :                   TRIAL BY JURY
     vs.                             :
                                     :
                                     :
C SYSTEMS, LLC                       :
                                     :
                     Defendant.      :
------------------------------------ X


       Plaintiff American College of Medical Genetics and Genomics (“ACMG”), by and

through its counsel, hereby alleges as follows for its Complaint against C Systems, LLC

(“C Systems”):

                                 NATURE OF THE ACTION

       1.      This is an action for damages stemming from a data breach that occurred as a

direct result of C Systems’ substandard data security practices and failure to patch known

vulnerabilities. C Systems’ data security practices violated the clear requirements of C Systems’

contractual obligations to ACMG in connection with C Systems’ provision of technology

services to ACMG.

       2.      ACMG is a not-for-profit membership organization of medical geneticists,

providing education, resources, and a voice for more than 2,400 clinical and laboratory

geneticists, genetic counselors and other healthcare professionals, nearly 80% of whom are board

certified in the medical genetics’ specialties. ACMG’s mission is to improve health through the

clinical and laboratory practice of medical genetics as well as through advocacy, education and

                                          Page 1 of 17
 Case 2:21-cv-02507-JMV-MF Document 1 Filed 02/12/21 Page 2 of 17 PageID: 2




clinical research, and to guide the safe and effective integration of genetics and genomics into all

of medicine and healthcare, resulting in improved personal and public health.

       3.      C Systems is a software and technology service provider that, among other things,

provides website and database development and management services.

       4.      In approximately March 2017, ACMG entered into two contracts with C Systems:

first, a Master Consulting Agreement, and second, a Hosting Order. The Master Consulting

Agreement (dated March 28, 2017) provides “the terms and conditions that govern individual

written requests for consulting services (each “Task Order”).” The Hosting Order (dated March

16, 2017) provides that C Systems will supply servers and be in charge of managing the

operation and the security of the iMIS software running on ACMG’s servers (including public-

facing website and internal database). Specifically, among other obligations, the Hosting Order

provides that C Systems will provide “Software hosting, which is keeping C Systems, iMIS, and

related software on our servers, available for your use and providing update, maintenance and

diagnostic services as part of your monthly hosting fee. Related software includes supporting

software like backup and security programs and we maintain that software, as well. We will

update the Software for you when updates are available and considered stable and necessary.”

       5.      Throughout the Request for Proposal (“RFP”) process, C Systems made

numerous representations regarding the data security measures that C Systems had in place and

would maintain throughout the time period in which C Systems provided services to ACMG in

order to induce ACMG to purchase its services. For example, C Systems assured ACMG that its

“premier hosting solution provides … security required for all customers to prevent network

threats from getting in – and spreading.”




                                            Page 2 of 17
 Case 2:21-cv-02507-JMV-MF Document 1 Filed 02/12/21 Page 3 of 17 PageID: 3




       6.      Despite these representations and contractual commitments, C Systems failed to

implement critical available Software updates, thereby allowing a third-party attacker access to

ACMG’s data hosted on servers maintained by C Systems from February 15, 2020 through May

1, 2020 (the “Data Breach”). Specifically, the attacker was able to exploit an unpatched

vulnerability in the software run on ACMG’s servers, allowing the attackers to add malicious

code to ACMG’s website and steal payment card numbers that had been entered on ACMG’s

website, www.ACMG.net.

       7.      Based on ACMG’s investigation to date, the attacker could exfiltrate names,

addresses, and payment card information of individuals who inputted that information via

ACMG’s website.

       8.      On approximately August 13, 2020, ACMG notified impacted individuals and

relevant regulators about the Data Breach.

       9.      ACMG later learned that C Systems had not patched the iMIS software running

on ACMG’s servers with the latest updates since October 2018 – even though numerous new

security patches had been released. Nor had C Systems ever told ACMG of its outdated patches.

In fact, a patch released in February 2019, but not applied to ACMG’s software, contained

upgraded security features that would have prevented the Data Breach.

       10.     The results of this Data Breach have been significant to ACMG, incurring over

one hundred and fifty thousand dollars in costs necessary to investigate the Data Breach, provide

notification to individuals, offer identity monitoring products to potentially impacted individuals,

and provide notification to regulators.

       11.     C Systems now apparently claims that it was not responsible for ensuring the

installation and implementation of software patches to ACMG’s system in order to prevent



                                             Page 3 of 17
 Case 2:21-cv-02507-JMV-MF Document 1 Filed 02/12/21 Page 4 of 17 PageID: 4




incidents like the Data Breach that occurred. However, ACMG retained C Systems based solely

upon the specific and unambiguous representations made by C Systems that it would ensure that

software patches were installed and implemented on ACMG’s system to prevent threats like the

Data Breach.

       12.     Accordingly, because of C System’s actions, as described more fully below, C

Systems violated its representations regarding data security, and ACMG is entitled to recover

from C Systems all costs and expenses incurred by ACMG as a result of the Data Breach, and

treble damages, as well as counsel fees and costs, pursuant to the New Jersey Consumer Fraud

Act, N.J.S.A. 56:8-1, et seq., and the applicable agreements between the parties.

                                          THE PARTIES

       13.     Plaintiff ACMG is a not-for-profit organization with its principal place of

business located at 7101 Wisconsin Avenue, Suite 1101, Bethesda, Maryland 20814.

       14.     Defendant C Systems is a New Jersey limited liability company with its principal

place of business located at 510 Thornall Street, Suite 310, Edison, New Jersey 08837.

                                 JURISDICTION AND VENUE

       15.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332, because there

is complete diversity of citizenship between Plaintiff and Defendant, and the amount in

controversy exceeds $75,000 (not including interest and costs).

       16.     Venue is proper in this District under 28 U.S.C. § 1391(a) because C Systems has

a place of business located in this District, a substantial part of the events giving rise to ACMG’s

claims occurred in this District, and the contract at issue provides, in relevant part, that “[t]he

laws of New Jersey govern this agreement and you consent to the exclusive jurisdiction of the




                                             Page 4 of 17
    Case 2:21-cv-02507-JMV-MF Document 1 Filed 02/12/21 Page 5 of 17 PageID: 5




federal and state courts of Middlesex County, New Jersey in any action arising from or related to

this Agreement.”

                                      FACTUAL ALLEGATIONS

C Systems’ Engagement

        17.      In late 2016, ACMG wished to engage a third-party vendor to assist with the

development and maintenance of its databases and website, www.ACMG.net. This included both

providing functional support to further develop its website, as well as providing the security for

its website.

        18.      C Systems submitted a response to ACMG’s RFP, which detailed the services C

Systems proposed to provide to ACMG. For example, C Systems’ response to the RFP included

the guarantee that C Systems would provide the “security required for all customers to prevent

network threats from getting in – and spreading”; “intercepting 15 million attacks a day”; and

“monitoring, support, security included by default.”

        19.      C Systems made similar guarantees prior to executing the contract. For example,

on November 7, 2016, in response to ACMG’s question (“Is ongoing routine maintenance (e.g.

OS security updates, patches) included?”), C Systems’ account manager Keith Perigo wrote:

“Yes, standard for all clients. Patch windows scheduled with you during on-board and security

related updates pushed during this time. If Edge [Hosting]1 determines you are vulnerable and require

an update outside of scheduled window we will notify you and alert of update with option to

decline.”




1
  Edge Hosting was a service provider hired by C Systems to assist with C Systems’ performance of its obligations
to ACMG. In 2017, Edge Hosting was acquired by DataBank Ltd., who continued to serve as a service provider for
C Systems.

                                                 Page 5 of 17
 Case 2:21-cv-02507-JMV-MF Document 1 Filed 02/12/21 Page 6 of 17 PageID: 6




         20.   Based on these guarantees, in approximately March 2017, ACMG entered into

two contracts with C Systems: first, a Master Consulting Agreement, and second, a Hosting

Order.

         21.   The Master Consulting Agreement (dated March 28, 2017) provides “the terms

and conditions that govern individual written requests for consulting services (each “Task

Order”).” The Master Consulting Agreement states that C Systems “will have access to certain

trade secrets or other confidential information belonging to [ACMG], or belonging to third

parties and which is in [ACMG’s] possession,” and obligated C Systems “not [to] disclose any

such confidential information to any third party.” Exhibit C – Task Order to the Master

Consulting Agreement states that “individual tasks will include: 1. Assist with the delivery and

implementation of iMIS software, upgrades, and new releases. 2. Assist with day-to-day use,

support, and configuration of the iMIS database… A C Systems project manager will be

assigned to review all information systems needs.”

         22.   The Hosting Order (dated March 16, 2017) provides that C Systems will supply

servers and be in charge of managing the operation and the security of ACMG’s iMIS database

and website. The Hosting Order requires C Systems to provide “Software hosting, which is

keeping C Systems, iMIS, and related software on our servers, available for your use and

providing update, maintenance and diagnostic services as part of your monthly hosting fee.

Related software includes supporting software like backup and security programs and we

maintain that software, as well. We will update the Software for you when updates are available

and considered stable and necessary.” The Hosting Order also warrants that C Systems “will

provide you with the same level of service we provide to others.” Additionally, it provides that




                                          Page 6 of 17
 Case 2:21-cv-02507-JMV-MF Document 1 Filed 02/12/21 Page 7 of 17 PageID: 7




“[w]e may subcontract some of our tasks, including the location of the equipment at a service

center, but we shall remain liable to you for the performance of all subcontracted tasks.”

       23.     Early on, C Systems routinely notified ACMG when iMIS released a software

upgrade or patch. Moreover, any security modifications to the application infrastructure needed

to go through C Systems in order to be completed. For example, ACMG needed to contact C

Systems in order to set up a VPN account in the firewall or to review the firewall rules. The

same was true for applying any iMIS software upgrades or patches --- only C Systems had the

ability to apply those upgrades to ACMG’s systems.

The Data Breach

       24.     On December 9, 2019, a development company named Progress publicly

announced that its Telerik UI software contained a “critical vulnerability.” C Systems ran

Telerick UI software on ACMG’s website, but did not alert ACMG to this vulnerability.

       25.     In April, 2020, ACMG noticed some abnormalities with the data in its database,

and escalated the concern to C Systems on April 21st, asking them to investigate.    Later that

day, C Systems identified certain web bot activity creating fake accounts, but in response to

ACMG’s inquiries of whether there were any security concerns, C Systems responded, in part,

“no indication of any kind of SQL injection attempts or anything that struck [C Systems] as

particularly nefarious.” But, as ACMG soon learned, this was not true – an unauthorized actor

was active on ACMG’s database and servers maintained by C Systems.

       26.     On approximately April 28, 2020, ACMG became aware that an unauthorized

actor may have been able to exploit a vulnerability in the software run on ACMG’s website.

Upon discovering this, ACMG took prompt action to protect its systems, patch the vulnerability,

and investigate.



                                           Page 7 of 17
 Case 2:21-cv-02507-JMV-MF Document 1 Filed 02/12/21 Page 8 of 17 PageID: 8




       27.        ACMG’s investigation determined that an unauthorized third party had accessed

ACMG’s database and servers maintained by C Systems containing ACMG data from February

15, 2020 through May 1, 2020 (the “Data Breach”). The attacker exploited a vulnerability on

ACMG’s servers, added malicious code to ACMG’s website, and stole payment card numbers

entered on ACMG’s website.

       28.        On May 4, 2020, C Systems obtained the iMIS security patch from ASI, and on

May 5, 2020, C Systems applied the iMIS security patch to ACMG’s systems.

       29.        During the investigation of the incident, C Systems confirmed that, unbeknownst

to ACMG, C Systems had not applied any security patches for over two and a half years — since

a patch originally released in October, 2018 — even though numerous patches had been released

in the interim (including some which specifically featured security patches).

       30.        Critically, the software manufacturer (ASI) represented that a security patch

released in February 2019 contained mitigating components that would have prevented the Data

Breach.

       31.        During ACMG’s investigation, C Systems confirmed that it had applied the

February 2019 security patch to its other customers’ systems. However, C Systems did not apply

this security patch to ACMG’s systems, nor even tell ACMG about the availability of the

security patch.

C Systems Refuses ACMG’s Demand for Payment

       32.        After ACMG’s investigation into the incident revealed that C Systems’

inadequate data security measures and failure to patch were the primary causes of the attacker’s

ability to access the information of ACMG’s members and other users, ACMG made due




                                             Page 8 of 17
 Case 2:21-cv-02507-JMV-MF Document 1 Filed 02/12/21 Page 9 of 17 PageID: 9




demand on C Systems for reimbursement of the costs ACMG incurred to date as a result of the

Data Breach.

       33.     C Systems has refused ACMG’s demands and instead has forced ACMG to incur

ongoing Data Breach response costs as well as to litigate these otherwise clear claims. Indeed, C

Systems now claims that it was not responsible for ensuring that security patches were installed

on ACMG’s system, or notifying ACMG of potential vulnerabilities. This, however, is not only

contrary to C Systems’ contractual obligations, but also to its affirmative representations that

were relied upon by ACMG in deciding to enter into a relationship with C Systems, as well as to

C Systems’ previous practice of notifying ACMG when iMIS released new patches.

                                    CLAIMS FOR RELIEF

                                 COUNT I –Breach of Contract

       34.     ACMG incorporates each of the above allegations as if set forth fully herein.

       35.     ACMG and C Systems entered into the Master Consulting Agreement and

Hosting Order in March 2017. Both agreements went into effect then and remained in effect

until after the Data Breach was discovered by ACMG.

       36.     ACMG performed under both agreements in all respects, including by tendering

all payments due to C Systems under both agreements during the period it was in force.

       37.     C Systems substantially failed to perform, and thus materially breached, the

Hosting Order, which required C Systems to “provid[e] update, maintenance and diagnostic

services as part of your monthly hosting fee”, “maintain that software as well”, and “update the

Software for [ACMG] when updates are available and considered stable and necessary.” The

Hosting Order also warranted that C Systems would “provide [ACMG] with the same level of

service we provide to others.”



                                           Page 9 of 17
Case 2:21-cv-02507-JMV-MF Document 1 Filed 02/12/21 Page 10 of 17 PageID: 10




       38.     Instead of “maintain[ing]” the services, C System allowed them to become

vulnerable and exploited for multiple weeks; C Systems failed to “update the Software” with

“available” and “necessary” patches; and C Systems did not provide ACMG with the “same level

of service” it provided to others when it provided the critical patch to other clients but not to

ACMG.

       39.     Likewise, the Master Consulting Agreement states that C Systems “will have

access to certain trade secrets or other confidential information belonging to [ACMG], or

belonging to third parties and which is in [ACMG’s] possession,” and obligated C Systems “not

[to] disclose any such confidential information to any third party.” Exhibit C – Task Order to the

Master Consulting Agreement states that “individual tasks will include: 1. Assist with the

delivery and implementation of iMIS software, upgrades, and new releases. 2. Assist with day-

to-day use, support, and configuration of the iMIS database… A C Systems project manager will

be assigned to review all information systems needs.”

       40.     C Systems did not, in fact, properly perform these obligations when it allowed

ACMG’s systems and data to become vulnerable and exploited for multiple weeks.

       41.     As a result of the breaches, the personal information of certain ACMG members

and other users was potentially exposed to third parties, triggering over one hundred and fifty

thousand dollars in damages for ACMG, including investigation costs, remediation of the Data

Breach, the cost of notifying ACMG members and certain regulators of the Data Breach, and the

cost of providing credit monitoring products.

       42.     As a result of C System’s breach of the Hosting Order and Master Consulting

Agreement, ACMG is entitled to damages in an amount sufficient to reimburse ACMG for all

costs incurred as a result of the Data Breach.



                                           Page 10 of 17
Case 2:21-cv-02507-JMV-MF Document 1 Filed 02/12/21 Page 11 of 17 PageID: 11




              COUNT II – Breach of Covenant of Good Faith and Fair Dealing

       43.     ACMG incorporates each of the above allegations as if set forth fully herein.

       44.     New Jersey law implies a covenant of good faith and fair dealing in all contracts.

       45.     The implied covenant of good faith and fair dealing required that C Systems

refrain from arbitrary or unreasonable conduct that has or had the effect of preventing ACMG

from receiving the benefit of its bargain.

       46.     By reason of the conduct alleged in the foregoing paragraphs, C Systems has

breached the implied covenant of good faith and fair dealing.

       47.     As a result, ACMG has been deprived of the opportunity to exercise its

contractual rights and from receiving the benefit of its bargain, namely, the opportunity to

operate its databases and website without intrusion of malicious attackers, such as occurred in

connection with the Data Breach.

       48.     ACMG has suffered losses and damages in an amount that will be proven at trial,

but reasonably believed to be over $150,000 in costs and expenses incurred in connection with

remediating the harm caused by the Data Breach.

                             COUNT III – Fraudulent Inducement

       49.     ACMG incorporates each of the above allegations as if set forth fully herein.

       50.     C Systems knowingly made false representations of material fact to ACMG,

knowing such statements were false when making them, as detailed above, concerning the

security and software updates, among others, with the intent of inducing ACMG in entering the

Master Consulting Agreement and Hosting Order.

       51.     C Systems’ response to ACMG’s RFP, submitted to ACMG prior to entering the

business relationship, states that C Systems’ “premier hosting solution provides … security



                                             Page 11 of 17
Case 2:21-cv-02507-JMV-MF Document 1 Filed 02/12/21 Page 12 of 17 PageID: 12




required for all customers to prevent network threats from getting in – and spreading.” A copy

of C Systems’ response to the RFP is appended as Addendum A to the Master Consulting

Agreement.

       52.     On November 7, 2016, for example, in response to ACMG’s question (“Is

ongoing routine maintenance (e.g. OS security updates, patches) included?”), C Systems’

account manager wrote: “Yes, standard for all clients. Patch windows scheduled with you during

on-board and security related updates pushed during this time. If Edge determines you are

vulnerable and require an update outside of scheduled window we will notify you and alert of

update with option to decline.”

       53.     ACMG reasonably relied upon C Systems’ statements before entering into the

Master Consulting Agreement and Hosting Order, and had no reason to believe they were false.

       54.     As a result of C Systems’ conduct, ACMG has suffered damages in an amount

sufficient to reimburse ACMG for all costs incurred as a result of the Data Breach.


                          COUNT IV – Negligent Misrepresentation

       55.     ACMG incorporates each of the above allegations as if set forth fully herein.

       56.     As discussed above, ACMG retained C Systems to develop and maintain

ACMG’s databases and website.

       57.     In the course of seeking to be retained by ACMG, C Systems made material

misrepresentations and/or omissions concerning, as detailed above, the security and software

updates, among others, with the intent of inducing ACMG to enter into its relationship with C

Systems.

       58.     ACMG reasonably relied upon ACMG’s material misrepresentations and/or

omissions during the course of its relationship with C Systems, to its detriment.


                                          Page 12 of 17
Case 2:21-cv-02507-JMV-MF Document 1 Filed 02/12/21 Page 13 of 17 PageID: 13




       59.     As a result, ACMG has been and will continue to be damaged in an amount to be

determined at trial.

                                     COUNT V - Negligence

       60.     ACMG incorporates each of the above allegations as if set forth fully herein.

       61.     By maintaining the performance and security of ACMG’s website, C Systems

undertook a duty to use reasonable care to avoid causing foreseeable risk of harm to ACMG.

       62.     Moreover, C Systems’ sole business purpose is to provide services such as those it

promised to provide to ACMG, and C Systems holds itself out as an expert in providing such

services.

       63.     As alleged herein, C Systems breached its duties by failing to act in accordance

with a minimum standard of care in allowing an attacker to gain access to ACMG’s website and

servers maintained by C Systems and, thereby, facilitating that attacker’s access to the personal

information and payment card information of ACMG members and other users. In fact, as

alleged herein, C Systems routinely notified ACMG of new releases of iMIS software patches

for the first part of their business relationship; however, C Systems stopped doing this after the

release of the October 2018 patch.

       64.     As a direct and proximate cause of C System’s negligence, ACMG has suffered

and will continue to suffer injury and damages as described herein.

               COUNT VI – Violation of the New Jersey Consumer Fraud Act

       65.     ACMG incorporates each of the above allegations as if set forth fully herein.

       66.     The New Jersey Consumer Fraud Act, N.J.S.A. 56:8-1, et seq., (“CFA”),

provides, in relevant part:

       The act, use or employment by any person of any unconscionable commercial
       practice, deception, fraud, false pretense, false promise, misrepresentation, or the

                                           Page 13 of 17
Case 2:21-cv-02507-JMV-MF Document 1 Filed 02/12/21 Page 14 of 17 PageID: 14




       knowing, concealment, suppression, or omission of any material fact with intent
       that others rely upon such concealment, suppression, or omission, in connection
       with the sale or advertisement of any merchandise or real estate, or with the
       subsequent performance of such person as aforesaid, whether or not any person
       has in fact been misled, deceived or damaged thereby, is declared to be an
       unlawful practice.

N.J.S.A. 56:8-2.

       67.    C Systems engaged in unlawful practices under the CFS by making knowing

misrepresentations and/or omissions to ACMG with the intent that ACMG would rely upon them

in connection with the Master Consulting Agreement and Hosting Order, as discussed above.

       68.    C Systems’ actions constitute misrepresentations, deception, fraud, false pretense,

false promise, concealment, suppression, omissions, and/or unconscionable commercial practices

under the CFS.

       69.    As a result of these unlawful practices, ACMG has suffered ascertainable loss,

including the cost of remediating the harm suffered by the Data Breach.

       70.    The exact amount of the damages suffered by ACMG shall be determined at trial.

       71.    ACMG is also entitled to treble damages, counsel fees and costs under N.J.S.A.

56:8-19.

                                   PRAYER FOR RELIEF

       WHEREFORE, as a result of the foregoing, ACMG demands judgment in its favor and

against C Systems, as follows:

       A.     Granting judgment in favor of ACMG on Count I, finding that Defendant

C Systems materially breached the Master Consulting Agreement and Hosting Order by failing

to provide and install software patches to ACMG’s databases and website systems, and awarding

ACMG judgment in an amount to be proven at trial representing the fees and costs incurred by




                                         Page 14 of 17
Case 2:21-cv-02507-JMV-MF Document 1 Filed 02/12/21 Page 15 of 17 PageID: 15




ACMG in connection with remediating the Data breach and pre-judgment interest accruing

through and including the date of judgment;

       B.      Granting judgment in favor of ACMG on Count II, finding that Defendant

C Systems has breached the implied covenant of good faith and fair dealing, and awarding

ACMG judgment in an amount to be proven at trial, plus pre-judgment interest through and

including to the date of judgment;

       C.      Granting judgment in favor of ACMG on Count III, finding that Defendant

C Systems fraudulently induced ACMG to enter into the Master Consulting Agreement and

Hosting Order, and awarding ACMG judgment in an amount to be proven at trial, plus pre-

judgment interest through and including the date of judgment;

       D.      Granting judgment in favor of ACMG on Count IV, finding that Defendant

C Systems made negligent misrepresentations to ACMG in order to induce it to enter into the

Master Consulting Agreement and Hosting order, and awarding ACMG judgment in an amount

to be proven at trial , plus pre-judgment interest through and including the date of judgment;

       E.      Granting judgment in favor of ACMG on Count V, finding that Defendant

C Systems engaged in negligent conduct in performing services due to ACMG, and awarding

judgment in an amount to be proven at trial, plus pre-judgment interest through and including the

date of judgment;

       F.      Granting judgment in favor of ACMG on Count VI, finding that Defendant

C Systems violated the New Jersey Consumer Fraud Act, N.J.S.A. 56:8-1, et seq., by engaging in

unlawful practices through misrepresentations, deception, fraud, false pretense, false promise,

concealment, suppression, omissions, and/or unconscionable commercial practices that induced

ACMG to enter into the Master Consulting Agreement and Hosting Order, and awarding



                                          Page 15 of 17
Case 2:21-cv-02507-JMV-MF Document 1 Filed 02/12/21 Page 16 of 17 PageID: 16




judgment in an amount to be proven at trial and trebled, plus pre-judgment interest though and

including the date of judgment, plus counsel fees and costs pursuant to N.J.S.A. 56:8-19.

       G.      Awarding ACMG the fees, costs and expenses of this action; and

       H.      Granting ACMG such other and further relief, in law and in equity, as the Court

may deem just and proper.

                                             MCELROY, DEUTSCH, MULVANEY &
                                             CARPENTER, LLP


Dated: February 12, 2021             By:       /s/ Nicholas K. Lagemann
                                             Nicholas K. Lagemann
                                             1300 Mount Kemble Avenue
                                             P.O. Box 2075
                                             Morristown, New Jersey 07962-2075
                                             (973) 993-8100
                                             nlagemann@mdmc-law.com

                                             SIDLEY AUSTIN LLP

                                             Colleen T. Brown (pro hac vice to be filed)
                                             1501 K. Street, N.W.
                                             Washington, D.C. 20005
                                             (202) 736-8000
                                             ctbrown@sidley.com

                                             Stephen W. McInerney (pro hac vice to be filed)
                                             One South Dearborn
                                             Chicago, Illinois 60603
                                             (312) 853-7000
                                             smcinerney@sidley.com

                                             Attorneys for Plaintiff American College of Medical
                                             Genetics and Genomics.




                                           Page 16 of 17
Case 2:21-cv-02507-JMV-MF Document 1 Filed 02/12/21 Page 17 of 17 PageID: 17




                              DEMAND FOR TRIAL BY JURY

       ACMG respectfully demands a trial by jury on all issues so triable.

                     CERTIFICATION PURSUANT TO L. CIV. R. 11.2

       I certify pursuant to 28 U.S.C. § 1746 that the foregoing matter in controversy is not the

subject of any other pending lawsuit, arbitration or administrative proceeding, nor is any other

such lawsuit or arbitration proceeding presently contemplated.

       I understand that if any of the foregoing statements made by me are willfully false, I may

be subject to punishment.

                                              MCELROY, DEUTSCH, MULVANEY &
                                              CARPENTER, LLP


                                      By:       /s/ Nicholas K. Lagemann
                                              Nicholas K. Lagemann
                                              Attorneys for Plaintiff


Dated: February 12, 2021




                                            Page 17 of 17
